Citation Nr: 1533170	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-50 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 Travel Board hearing, and a transcript of the hearing is of record.

In February 2013 and January 2014, the Board remanded appellate matters for further development.  Because the requested development in the February 2013 Board remand was not completed, the Board again remanded the case in January 2014 to ensure compliance with a specified remand directive.  Because the requested development has still not been completed, further action to ensure compliance with that remand directive is required, as is further discussed below.  See Stegall v. West, 11 Vet App 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the February 2013 remand, the Board directed the AOJ to afford the Veteran a VA examination and opinion regarding whether the Veteran's service-connected disabilities (hearing loss and tinnitus), either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.

The Veteran was afforded a VA examination in May 2013.  However, the Board found that another opinion was warranted because it was unclear whether or not the VA examiner considered the Veteran's particular educational and work experience.  Thus, in January 2014, the Board remanded the appeal for another opinion.

In February 2014, the VA examiner who conducted the May 2013 examination provided an addendum opinion regarding the Veteran's TDIU issue.  The examiner reported that the Veteran's hearing disability "should not affect employability," "[h]earing loss may cause some difficulty in certain settings," and "hearing loss alone would not prohibit a person from acquiring skills that would enable them to acquire and maintain gainful employment."  Then, the examiner separately opined that "most individuals with tinnitus function well in their chosen occupation."

Because the examiner neither provided an opinion particular to the Veteran's circumstances nor provided an opinion considering the Veteran's service-connected disabilities in the aggregate, the Board finds that there has not been substantial compliance with the Board's remand directives.  See Stegall; see also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).  Importantly, in a July 2015 Appellant's Brief, the Veteran's representative argued that the VA examiner did not speak specifically to the Veteran's educational and occupational background and did not opine on the Veteran's disabilities in the aggregate.

Therefore, the Board finds that remand is necessary in order for the Veteran to be afforded another VA opinion, and examination if determined to be necessary, by a VA examiner, preferably different from the one who provided the May 2013 and February 2014 opinions.  The examiner should consider the Veteran particular educational and occupational background and opine whether his hearing loss and tinnitus, individually or in the aggregate, render the Veteran unable to secure or follow gainful employment.

The Board notes that the Veteran's educational background consists of at least a GED (General Educational Development), and the record suggests some advanced schooling.  See August 1974 VA Form 22-1999, Veterans Administration Enrollment Certification, indicating schooling in management.  The evidence also shows that the Veteran's work history includes working for 37 years at a glass company as an equipment operator, which included operating forklifts and involved working in loud noises.

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request relevant updated VA treatment records since February 2014.

2.  After associating the above records, if any, with the claims file, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the Veteran's service-connected disabilities, alone or in combination, preclude the Veteran from securing or following gainful employment.  If the examiner determines that an examination is necessary to provide such an opinion, then the Veteran should be scheduled for one.

The Veteran is currently service connected for the following disabilities: hearing loss (50 percent) and tinnitus (10 percent).

In proffering the "combined effects" opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.  The claims file must be made available to and reviewed by the examiner.

3.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.  See Stegall, 11 Vet. App at 268.
 
4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




